STATE OF VERMONT

                                  ENVIRONMENTAL COURT

                                               }
In re: Appeal of Jenness & Berrie              }       Docket No. 134‐7‐04 Vtec
                                               }

               Decision and Order on Motion to Reinstate Trial Schedule and
                     Renewed Cross‐Motions for Summary Judgment

       Appellant‐Applicants Frederick L. Jenness and David S. Berrie are represented by

Timothy  J.  O’Connor  Jr.,  Esq.  and  Elana  S.  Baron,  Esq.;  the  Town  of  Dummerston  is

represented by Robert M. Fisher, Esq., and Interested Persons Judith and Raymond Enello

are  represented  by  Walter  G.  French,  Esq.    The  Court  issued  a  decision  on  summary

judgment in July of 2006 that provided an opportunity for Appellant‐Applicants to move

to  reinstate  the  trial  regarding  whether  the  parcel  qualifies  for  consideration  as  a  pre‐

existing  undersized  lot,  §601,  or  whether  it  must  be  considered  to  have  merged  with

another parcel across Stickney Brook Road.

       In their August 7, 2006 filing, Appellant‐Applicants presented the affidavit of Mr.

Silvio Forrett, who appears to have knowledge of the extent of use of Stickney Brook Road

as of the time that the Town adopted zoning in 1971.  While this affidavit is not specific

enough, taken in conjunction with the Lucy affidavit presented by the other parties, to

allow  the Court to rule in either party’s favor on summary judgment, enough information

was presented in the affidavit to raise a genuine issue of material fact for trial regarding the

extent and use of Stickney Brook Road.  In particular, Mr. Forrett specifically referred to

traffic  generated  by  construction  and  sale  of  homes  in  the  so‐called  “Jelly  Mill  Hill”

neighborhood, as well as traffic generated by the Jelly Mill itself, around the time the Town

adopted zoning.  Mr. Forrett also referred to significant seasonal traffic to view waterfalls

in the area, around the time the Town adopted zoning.  The relative locations of these



                                                   1
features,  and  therefore  whether  this  traffic  did  or  did  not  affect  the  use  of  properties

adjoining the segment of road at issue in the present case, are disputed.

       As  the  Town  and  Interested  Persons  renewed  their  joint  motion  for  summary

judgment on the issue of the extent of the use of Stickney Brook Road in 1971, we must give

Appellant‐Applicants,  the  nonmoving  party,  the  benefit  of  all  reasonable  doubts  and

inferences in determining whether a genuine material fact exists.  Merit Behavioral Care

Corp. v. State Independent Panel of Mental Health Providers, 2004 VT 12, ¶ 9.  Viewed

from this perspective, Mr. Forrett’s affidavit demonstrates that the extent of the use of the

road  in  1971  is  a  genuine  issue  of  material  fact  that  cannot  be  resolved  on  summary

judgment.  Accordingly the renewed cross‐motion for summary judgment is DENIED.

       Moreover, Vermont jurisprudence strongly favors the resolution of cases on their

merits, Desjarlais v. Gilman, 143 Vt. 154, 158‐9 (1983), whether through summary judgment

or after a necessary evidentiary hearing.  Accordingly, the motion to reinstate this matter

for trial is GRANTED.  Pursuant to our July 27, 2006 Decision and Order, on or before

October 10, 2006, Interested Persons and the Town shall submit by affidavit the costs to be

paid by Appellant‐Applicants in connection with the reinstatement, together with an order

approved as to form by all the parties, or, if any of the costs are contested, notice that the

evidentiary hearing will have to include evidence on those contested issues.

       We anticipate that the time necessary for the trial will not exceed three hours; it has

been scheduled for October 23, 2006, beginning at 1:00 p.m., at the Windham Superior

Courthouse in Newfane.  (See enclosed Notice of Hearing).



               Done at Berlin, Vermont, this 20th day of September, 2006.



                               _________________________________________________
                                     Merideth Wright 
                                     Environmental Judge


                                                  2